1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,555

10 TIMOTHY J., a Child,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
13 Freddie J. Romero, District Judge

14 Gary K. King, Attorney General
15 M. Victoria Wilson, Assistant Attorney General
16 Santa Fe, NM

17 for Appellee

18 Hugh W. Dangler, Chief Public Defender
19 Nancy Hewitt, Appellate Defender
20 Santa Fe, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 WECHSLER, Judge.
 1        Timothy J. (Child) appeals his adjudication of delinquency after pleading no

 2 contest to several allegations including fraudulent signing of a credit card sales slip,

 3 burglary of a motor vehicle, and unlawful possession of a handgun. [RP 36-41] Child

 4 reserved the right to appeal the district court’s partial denial of his motion to suppress

 5 evidence. [RP 40] On August 26, 2009, this Court filed a calendar notice proposing

 6 to reverse the district court. The State has filed a notice of intent not to file a

 7 memorandum in opposition to proposed summary reversal.

 8        For the reasons set forth in our calendar notice, we reverse the district court’s

 9 denial of Child’s motion to suppress evidence and remand to the district court for

10 further proceedings consistent with this opinion.

11        IT IS SO ORDERED.



12                                                 _______________________________
13                                                 JAMES J. WECHSLER, Judge

14 WE CONCUR:



15 ______________________________
16 CYNTHIA A. FRY, Chief Judge



17 ______________________________
18 RODERICK T. KENNEDY, Judge

                                               2